IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0480
                               Filed June 6, 2018


IN THE INTEREST OF E.P.,
Minor Child,

T.P., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton, Phillip J. Tabor, District

Associate Judge.



      A mother appeals the termination of her parental rights to her child.

AFFIRMED.




      J. David Zimmerman, Clinton, for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Barbara E. Maness, Davenport, guardian ad litem for minor child.




      Considered by Danilson, C.J., and Mullins and McDonald, JJ. Tabor, J.,

takes no part.
                                            2


DANILSON, Chief Judge.

       The State filed a petition to terminate the mother’s parental rights to E.P.,

born in November 2014, pursuant to Iowa Code section 232.116(1)(a), (b), (d), (e),

(h), and (k) (2017). The child was removed from the mother’s custody on July 20,

2017, and was adjudicated a child in need of assistance on September 12. On

March 6, 2018, the mother engaged in a colloquy with the court and consented to

the termination of her parental rights to her three-year-old child. See Iowa Code

§ 232.116(1)(a). She now appeals,1 contending termination of her parental rights

was not in the child’s best interests due to the closeness of her bond with the child.

       We review termination proceedings de novo. See In re A.M., 843 N.W.2d

100, 110 (Iowa 2014). In doing so, we are not bound by the juvenile court’s findings

of fact, although we give them weight, especially those concerning witness

credibility. See id.

       In making the best-interests determination, the primary considerations are

“the child’s safety,” “the best placement for furthering the long-term nurturing and

growth of the child,” and “the physical, mental, and emotional condition and needs

of the child.” In re P.L., 778 N.W.2d 33, 37 (Iowa 2010) (quoting Iowa Code

§ 232.116(2)). The “defining elements in a child’s best interests” are the child’s

safety and “need for a permanent home.” In re J.E., 723 N.W.2d 793, 802 (Iowa

2006) (Cady, J., concurring specially).

       The mother struggles with serious mental health issues. While she clearly

loves her child, E.P. cannot remain in her care safely. E.P. is living with and


1
 The court also terminated the father’s parental rights pursuant to section 232.116(1)(a).
He does not appeal.
                                          3


bonded with her maternal grandparents. E.P. is doing well in their care, and they

have expressed the desire to adopt E.P. They have also expressed to service

providers that they intend to allow continuing contact between E.P. and the mother

so long as the mother’s mental health is stable. Under these circumstances, E.P.’s

safety and long-term nurturing and growth are best served by termination of the

mother’s parental rights and adoption. See A.M., 843 N.W.2d at 112 (“It is well-

settled law that we cannot deprive a child of permanency after the State has proved

a ground for termination under section 232.116(1) by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child.” (citation

omitted)); In re D.W., 791 N.W.2d 703, 707 (Iowa 2010) (“We do not ‘gamble with

the child[]’s future’ by asking them to continuously wait for a stable biological

parent, particularly at such tender ages.” (citation omitted)).

       We add that the mother has also failed to properly preserve error by her

consent to the termination. See In re J.R., No.16-0303, 2016 WL 1702956, at *1

(Iowa Ct. App. Apr. 16, 2016) (holding father did not preserve error when he

voluntarily consented to termination).        Because the mother consented to

termination and termination is in the child’s best interests, we affirm.

       AFFIRMED.